DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-13, 15-16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2014/0207325) in view of Meuleau (US 2015/0345959) and Danzl (US 2016/0200317)
As to claim 1 Mudalige discloses a method for automatically determining a trajectory for a vehicle, which trajectory connects a starting point corresponding to a current position of the vehicle to a destination, the method comprising: 
determining multiple intermediate points (Figure 2 “46”); 
determining at least one first partial trajectory that connects the starting point to one of the intermediate points (Figure 2); 
determining multiple second partial trajectories that connect the destination to the one of the intermediate points (Figure 2, Paragraph 21 “In the illustration 38, the blocking vehicles 24 prevent the subject vehicle 18 from moving to the lane 14 while it is in the lane-change zone 48 until it reaches the segment 28 where the vehicle controller 30 causes the subject vehicle 18 to steer to the target node 46 in the route segment 44. Once the subject vehicle 18 is far enough along the lane 14, the navigation controller 32 will identify another lane-change zone 50 and the vehicle controller 30 will cause the vehicle 18 to steer to target point 52 in the route segment 40 once it has passed the stopped vehicle 20.”); 
determining the trajectory based on one of the at least one of the multiple first partial trajectories and one of the multiple second partial trajectories(Paragraph 20 “number of the nodes 26 in the perpendicular direction to the vehicle travel would depend on the number of available lanes for vehicle travel. The vehicle controller 30 calculates a predetermined cost function based on various parameters and data so that the path that the vehicle 18 travels from one of the nodes 26 to another node 26 will be selected based on the other paths that are available to satisfy the cost function”, Figures 1-2); and 
actuating at least one component of the vehicle based on the determined trajectory (Paragraph 18 “The vehicle controller 30 is responsible for taking the route segments provided by the navigation controller 32, and provide steering, braking and throttle control of the vehicle 18 so that the vehicle travels from one node 26 to another node 26 along the route segments.”), 
Mudalige does not explicitly disclose wherein at least two first partial trajectories end at each intermediate point.  Meuleau teach of determining that at least two first partial trajectories end at each intermediate point (Paragraph 20 “number of the nodes 26 in the perpendicular direction to the vehicle travel would depend on the number of available lanes for vehicle travel. The vehicle controller 30 calculates a predetermined cost function based on various parameters and data so that the path that the vehicle 18 travels from one of the nodes 26 to another node 26 will be selected based on the other paths that are available to satisfy the cost function”, Figures 4-5);
	It would have been obvious to one of ordinary skill to modify Mudalige to include the teachings of calculating intermediate nodes in order to determine the optimal path for the vehicle to travel on.

Danzl teaches wherein the transportation vehicle trajectory is automatically determined in response to a determination that a remaining portion of the previously determined transportation vehicle trajectory is not navigable by the transportation vehicle, wherein the automatic redetermination of the transportation vehicle trajectory is performed based on a previously identified second partial trajectory that is another one of the determined multiple second partial trajectories but not included in the previously determined transportation vehicle trajectory(Paragraph 20 “control trajectory is being recalculated, or if multiple trajectories are known for driving through the critical situation, an optimal control trajectory can be determined or selected. The control trajectory can be optimized, in particular, with respect to parameters relevant to safety, such as, for example, the safe distance with respect to obstacles or the spacing of the acceleration forces necessary to drive the trajectory at a maximum value for the acceleration forces.”).
wherein each of the partial trajectories is determined before the transportation vehicle trajectory is determined(Paragraph 19 “However, it is also possible for trajectories to be calculated even within the scope of the pre-calculation of future driving situations. As previously explained, switching into the second operating mode preferably only takes place if at least one possibility exists for driving through the critical situation. Thus, there is at least one known trajectory that is safely navigable by the motor vehicle. Therefore, when the future driving situations have been calculated with the assistance of trajectories, it is possible to use the corresponding trajectories directly afterwards to control the motor vehicle, i.e., as a control trajectory.”)
	It would have been obvious to one of ordinary skill to modify Mudalige to include the teachings of automatic redetermination of the trajectory for the purpose of allowing the vehicle to drive safely around obstacles that come in the path.
As to claim 2 Meuleau teaches a method wherein at least three first partial trajectories end at each intermediate point (Figure 4). 
As to claim 3 Meuleau teaches a method further comprising: 
determining further partial trajectories that each connect two of the intermediate points (Figure 4); and 
determining the trajectory based on the one first partial trajectory and the one of the multiple second partial trajectories as well as at least one further partial trajectory (Paragraph 32, Figures 4-5). 
As to claim 5 Mudalige discloses a method wherein in response to detection, on a journey by the transportation vehicle on the trajectory that the determined trajectory is unnavigable, the method further comprises redetermining the trajectory by choosing a different partial trajectory at an intermediate point that is on an, as yet, unnavigated part  (Paragraph 27). 
As to claim 6 Meuleau teaches a method further comprising:
arranging the intermediate points on a road that the transportation vehicle is on, and arranging at least one of the intermediate points at a lateral edge of the road (Figure 4-5). 
As to claim 7 Mudalige discloses a method further comprising: 
defining each of these intermediate points, at least for some of the intermediate points, not only by its location on a road that the vehicle is on but also by a vehicle orientation that the transportation vehicle has when the transportation vehicle travels along a partial trajectory that begins or ends at the respective intermediate point(Paragraph 20), and 
wherein a partial trajectory that ends at an intermediate point with a location is connected only to another partial trajectory that begins at an intermediate point with the same location to form a trajectory if the transportation vehicle orientation at the end of the partial trajectory corresponds to the transportation vehicle orientation at the beginning of the other partial trajectory, so that the intermediate point at the end of the partial trajectory is the same intermediate point at which the other partial trajectory begins(Paragraph 21). 
As to claim 8 Mudalige discloses a method further comprising: 
storing every possible trajectory as a graph theory tree (Paragraph 18); 
wherein a root of the tree corresponds to the starting point (Paragraph 18), 
wherein the leaves of the tree correspond to the destination (Paragraph 18), and 
 (Paragraph 18). 
As to claim 9 Meuleau teaches a method wherein at least some of the partial trajectories are defined by their initial point as the starting point or one of the intermediate points and their final point as the destination or one of the intermediate points, and are also defined by a longitudinal acceleration and a transverse acceleration of the vehicle over time to move the transportation vehicle from the initial point to the final point on the respective partial trajectory (Paragraph 34). 
As to claim 10 Mudalige discloses a method further comprising: 
detecting a surrounding area of the transportation vehicle (Paragraph 19); and 
determining the destination based on the detected surrounding area (Paragraph 21). 
As to claim 11 Mudalige discloses a method wherein the transportation vehicle is guided on the determined trajectory fully automatically (Paragraph 16). 
As to claim 12 the claim is interpreted and rejected as in claim 1.
As to claim 13 Mudalige discloses a system wherein the controller comprises a first communication mechanism and processor having a second communication mechanism, 
wherein the processor is arranged outside the transportation vehicle (Paragraph 24), 
wherein the first communication mechanism is arranged inside the vehicle, wherein the processor determines the partial trajectories, and 
 (Paragraph 24). 
As to claim 15 the claim is interpreted and rejected as in claim 2.
As to claim 16 the claim is interpreted and rejected as in claim 3.
As to claim 18 the claim is interpreted and rejected as in claim 5.
As to claim 19 the claim is interpreted and rejected as in claim 6.
As to claim 20 the claim is interpreted and rejected as in claim 7.
As to claim 21 the claim is interpreted and rejected as in claim 8.
As to claim 22 the claim is interpreted and rejected as in claim 9.
As to claim 23 the claim is interpreted and rejected as in claim 10.
As to claim 24 the claim is interpreted and rejected as in claim 11.

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
On page 7 of the applicants arguments applicants argue that the cited references fail to disclose “automatic redetermination of transportation vehicle trajectory…performed based on a previously identified second partial trajectory that is another one of the determined multiple second partial trajectories but not included in the previously determined transportation vehicle trajectory, wherein each of the partial trajectories is determined before the transportation vehicle trajectory is determined “
(Paragraph 19 “However, it is also possible for trajectories to be calculated even within the scope of the pre-calculation of future driving situations. As previously explained, switching into the second operating mode preferably only takes place if at least one possibility exists for driving through the critical situation. Thus, there is at least one known trajectory that is safely navigable by the motor vehicle. Therefore, when the future driving situations have been calculated with the assistance of trajectories, it is possible to use the corresponding trajectories directly afterwards to control the motor vehicle, i.e., as a control trajectory.”).  The alternate trajectory is known in advance and is switched when a critical situation is encountered.  This is before the transportation vehicle trajectory is determined because the transportation vehicle trajectory is first determined and an alternate trajectory is known and precalcualted and the system of Danzl switches to that alternate trajectory in a critical situation.  Further by having this trajectory precalcaluted the system is able to quickly replan the trajectory when in a critical situation.
Applicants argue on page 7 that Danzl fails to teach that this is an automatic redetermination of the vehicle trajectory…performed based on a previously identified second partial trajectory that is another one of the determined multiple second partial 
The examiner respectfully disagrees with the applicants arguments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Meuleau was cited as teaching of determining that at least two first partial trajectories end at each intermediate point (Paragraph 20 “number of the nodes 26 in the perpendicular direction to the vehicle travel would depend on the number of available lanes for vehicle travel. The vehicle controller 30 calculates a predetermined cost function based on various parameters and data so that the path that the vehicle 18 travels from one of the nodes 26 to another node 26 will be selected based on the other paths that are available to satisfy the cost function”, Figures 4-5); As shown in Figure 4 multiple paths and trajectories are precalcaluted and predetermined for the vehicle.  Each of the potential paths of nodes contain a start position 212 and an end position 214.  The vehicle can take any numerous paths and different nodes to reach the goal destination.  The applicant does not address Meuleau but rather focuses on Danzl in regards to the second partial trajectories.  Further as stated above Danzl teaches of the partial trajectories is determined before the transportation vehicle is determined.  That is the system preplans and precalcalculates alternate trajectories of the vehicle(Paragraph 19) and the calculation of this trajectory is not after but before and is prestored and pre calculated(Paragraph 19 “However, it is also possible for trajectories to be calculated even within the scope of the pre-calculation of future driving situations. As previously explained, switching into the second operating mode preferably only takes place if at least one possibility exists for driving through the critical situation. Thus, there is at least one known trajectory that is safely navigable by the motor vehicle. Therefore, when the future driving situations have been calculated with the assistance of trajectories, it is possible to use the corresponding trajectories directly afterwards to control the motor vehicle, i.e., as a control trajectory.”).  
On page 8 of the applicant’s arguments applicants argue that the office action has failed to establish a reasonable basis for modifying the teachings of Mudalige in combination of Meuleau based on Danzl.  
The examiner respectfully disagrees with the applicants arguments.  All three references deal with calculating trajectories of an autonomous vehicle to avoid obstacles and plan the course of the vehicle along a path. The reasons to modify the references to include the various teachings and the motivations to modify are clearly set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668


/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
1/25/2021